Citation Nr: 1339366	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-34 206	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for bilateral hip disability, to include as secondary to service-connected residuals of left knee meniscectomy with scar and osteoarthritis, and to include as secondary to service-connected status post avulsion of medial malleolus, right ankle.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1990 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over this appeal was subsequently transferred to the RO in Jackson, Mississippi.      

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has a bilateral hip disability due his service-connected left knee and right ankle disabilities.  In addition, evidence indicates the Veteran's current bilateral hip disability may be directly related to injuries incurred in active duty.

With respect to an in-service injury, service treatment records dated in September 1995 show the Veteran injured his left hip, which was tender to palpation.  X-ray examination revealed soft tissue swelling and no fracture or dislocation.  The diagnosis was left hip hematoma.  An undated service treatment record also reflects a notation of "muscle/joint problems - arthritis?" 

Concerning a current disability, the record demonstrates multiple diagnoses during the pendency of the appeal, to include degenerative disc disease of the right hip; right hip osteoarthritis, mild; right hip labral tear; and left hip osteoarthritis, mild.  

A September 2008 VA treatment record shows the Veteran reported a history of hip pain since 1999. 

Upon review of a March 2009 magnetic resonance imaging scan of the right hip, a private physician, Dr. H. Percival, reported that the Veteran had a probable or possible labral tear.  The record shows the Veteran reported a history of a significant hip injury in 1995 coming down from a shot in a football game, which Dr. Percival felt sounded like a hyperextension hip injury.  Dr. Percival reported that the Veteran remained significantly disabled walking with a cane.

In October 2009, the Veteran underwent VA examination in connection with his claim.  The Veteran stated that he thought his hip pain was secondary to having problems with his left knee and right ankle conditions, which had left him using a cane in his left hand and caused increasing pain with ambulation.  X-ray examination showed mild degenerative joint disease of the right hip and a cam lesion on the femoral neck.  The Veteran also had a labral tear on the right side and mild degenerative changes of the left hip.  The VA examiner diagnosed right hip osteoarthritis, mild; right hip labral tear; and left hip osteoarthritis, mild.  The VA examiner opined that the Veteran's right hip pain was likely secondary to dysplasia given his cam lesion and acetabular tear and not as likely to be exacerbated by his previous injuries.  The VA examiner stated that it was very difficult to determine the cause of the Veteran's left hip pain.  The VA examiner opined it was less likely than not to be caused by those injuries.  

Upon review, the Board finds the October 2009 VA examination and opinion inadequate for purposes of service connection.  When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  First, the Board notes the VA examiner found the Veteran's right hip pain was likely secondary to dysplasia based on the evidence showing a cam lesion and acetabular tear.  However, the VA examiner did not provide sufficient rationale for the opinion that the Veteran's right hip pain was not as likely to be exacerbated by his service-connected disabilities.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of a medical opinion comes from its reasoning).  In addition, the VA examiner did not provide a rationale as to why it was less likely than not that the Veteran's left hip pain was not caused by his service-connected disabilities.  The VA examiner also did not address the issue as to whether a left hip disability was permanently aggravated by the Veteran's service-connected disabilities.  Furthermore, the VA examiner did not address the issue of direct service connection to include the evidence showing an in-service injury of the left hip and the Veteran's statements with respect to hip pain dating back to 1999.  Therefore, the Board finds remand is warranted in order to afford the Veteran an additional VA examination.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.159 (2013). 

Additionally, as it appears the Veteran receives continuous treatment through the VA, the Board finds the RO should obtain any outstanding VA treatment records dated from August 2011 to the present from the VA Medical Center in Memphis, Tennessee and any associated outpatient clinics.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records dated from August 2011 to the present for the Veteran from the VA Medical Center in Memphis, Tennessee, along with records from all associated outpatient clinics.  All actions to obtain the requested records should be fully documented in the claims file.  If they cannot be located or no such records exist, the Veteran should be notified in writing.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of any hip disability diagnosed during the pendency of the appeal.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed, to include appropriate X-ray examinations.

After a review of the evidence, to include the service treatment records, VA treatment records and examination report, private treatment records, and lay statements, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any hip disability had its onset during active duty or is causally or etiologically related to any in-service event, disease, or injury.  In this respect, the examiner should note the September 1995 service treatment record showing a diagnosis of left hip hematoma as well as the Veteran's lay statements regarding the history of his symptoms.  

The examiner should also offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed hip disability was caused or aggravated by the service-connected residuals of left knee meniscectomy with scar and osteoarthritis or the service-connected status post avulsion of medial malleolus, right ankle.  Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. After completing the above development, re-adjudicate the claim of entitlement to service connection for bilateral hip disability, to include as secondary to service-connected residuals of left knee meniscectomy with scar and osteoarthritis, and to include as secondary to service-connected status post avulsion of medial malleolus, right ankle.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


